Case 1:20-cv-00887-GPG Document 1 Filed 03/31/20 USDC Colorado Page 1 of 14

\ LED COURT
IN THE UNITED STATES DISTRICT COURT UNTER Sen, COLORADO
FOR THE DISTRICT OF COLORADO MAR 31 2020

ELL
JEFFREY P. cowWeRK

Civil Action No. _eeoo

(To be supplied by the court)

 

Hajgato Bence Plaintiff

 

United States Air Force Academy

 

USAFA Security Forces Squardon

 

 

, Defendant(s).

(List each named defendant on a separate line. If you cannot fit the names of all defendants in
the space provided, please write “see attached” in the space above and attach an additional
sheet of paper with the full list of names. The names of the defendants listed in the above
caption must be identical to those contained in Section B. Do not include addresses here.)

 

COMPLAINT

 

 

NOTICE

Federal Rule of Civil Procedure 5.2 addresses the privacy and security concerns resulting from
public access to electronic court files. Under this rule, papers filed with the court should not
contain: an individual’s full social security number or full birth date; the full name of a person
known to be a minor; or a complete financial account number. A filing may include only: the
last four digits of a social security number; the year of an individual’s birth; a minor’s initials;
and the last four digits of a financial account number.

Plaintiff need not send exhibits, affidavits, grievances, witness statements, or any other
materials to the Clerk’s Office with this complaint.

 

 

 
Case 1:20-cv-00887-GPG Document1 Filed 03/31/20 USDC Colorado Page 2 of 14

A. PLAINTIFF INFORMATION

You must notify the court of any changes to your address where case-related papers may be
served by filing a notice of change of address. Failure to keep a current address on file with the
court may result in dismissal of your case.

Hajgato Bence, Hungary 1087 Budapest, 08 Distrcit

(Name and complete mailing address)
Szazados street 51-65, D/D Building. +36303282963, benhajgato@gmail.com

(Telephone number and e-mail address)

 

B. DEFENDANT(S) INFORMATION

Please list the following information for each defendant listed in the caption of the complaint. If
more space is needed, use extra paper to provide the information requested. The additional
pages regarding defendants should be labeled “B. DEFENDANT(S) INFORMATION. ”’

United States Air Force Academy, Co, USA
Defendant 1:

 

(Name and complete mailing address)
Air Force Academy, Co, United States.

 

(Telephone number and e-mail address if known)

USAFA Security Forces Squardon (Please add address)
Defendant 2:

 

(Name and complete mailing address)
(779) 333-2000/2009

 

(Telephone number and e-mail address if known)

SHAWN W. CAMPELL [ADRESS]
Defendant 3:

 

(Name and complete mailing address)
[if available please add]

 

(Telephone number and e-mail address if known)

Defendant 4:

 

(Name and complete mailing address)

 

(Telephone number and e-mail address if known)
Case 1:20-cv-00887-GPG Document1 Filed 03/31/20 USDC Colorado Page 3 of 14

Cc. JURISDICTION
Identify the statutory authority that allows the court to consider your claim(s): (check one)

Federal question pursuant to 28 U.S.C. § 1331 (claims arising under the Constitution,
laws, or treaties of the United States)

List the specific federal statute, treaty, and/or provision(s) of the United States
Constitution that are at issue in this case.

Constitution of United States of America, 4th Amendment, 5th Amendment, 6th

 

Amendment, 8th Amendment.

 

Diversity of citizenship pursuant ta 28 U.S.C. § 1332 (a matter between individual or
corporate citizens of different states and the amount in controversy exceeds $75,000)

Hungary
Plaintiff is a citizen of the State of

 

If Defendant | is an individual, Defendant | is a citizen of

 

If Defendant | is a corporation,

Colorado
Defendant | is incorporated under the laws of (name of

state or foreign nation).

oo, . _ Colorado
Defendant | has its principal place of business in (name of

state or foreign nation).

(Uf more than one defendant is named in the complaint, attach an additional page
providing the same information for each additional defendant.)
Case 1:20-cv-00887-GPG Document1 Filed 03/31/20 USDC Colorado Page 4 of 14

D. STATEMENT OF CLAIM(S)

State clearly and concisely every claim that you are asserting in this action. For each claim,
specify the right that allegedly has been violated and state all facts that support your claim,
including the date(s) on which the incident(s) occurred, the name(s) of the specific person(s)
involved in each claim, and the specific facts that show how each person was involved in each
claim. You do not need to cite specific legal cases to support your claim(s). If additional space
is needed to describe any claim or to assert additional claims, use extra paper to continue that
claim or to assert the additional claim(s). Please indicate that additional paper is attached and
label the additional pages regarding the statement of claims as “D. STATEMENT OF CLAIMS.”

Misuse of Office, Violation of Constitutional Rights.
CLAIM ONE:

 

Supporting facts:
Case 1:20-cv-00887-GPG Document1 Filed 03/31/20 USDC Colorado Page 5 of 14

PRELUMINARY STATEMENT

1. This is a civil rights action in which plaintiff seeks relief for the violation of his
rights secured by 42 USC §1983, §1988, the Fourth and Fourteenth Amendments to the

United States Constitution.

2. The claims arise from a January 19, 2019 incident in which Officers of the US Air
Force Academy, acting under color of state law, intentionally and willfully subjected plaintiff

to, inter alia, false arrest and false imprisonment.

3. Plaintiff seeks monetary damages (special, compensatory, and punitive) against
defendants, as well as an award of costs and attorneys’ fees, and such other and further relief

as the Court deems just and proper.
JURISDICTION

4. This action is brought pursuant to :2'8 USC §1331, 42 USC §1983, and the Fourth

and Fourteenth Amendments to the United States Constitution

5. The amount in controversy exceeds $75,000 excluding interest and costs.
VENUE

6. Venue is laid within the United States District Court for Colorado in that Defendant
is is located within, and substantial part of the events giving rise to the claim occurred within

the boundaries of the Colorado.

PARTIES
Case 1:20-cv-00887-GPG Document 1 Filed 03/31/20 USDC Colorado Page 6 of 14

7. Plaintiff is a legal resident of the United States and at all times here relevant resided

in Colorado

8. US Air Force Academy is Government Agency organized under the laws of the
State of Colorado. At all times relevant hereto, Defendant, acting through the US Air Force
Academy was responsible for the policy, practice, supervision, implementation, and conduct
of all matters and was responsible for the appointment, training, supervision, discipline and
retention and conduct of all US Air Force Academy personnel. In addition, at all times here
relevant, Defendant was responsible for enforcing the rules of the Academy, and for ensuring

that the Academy personnel obey the laws of the United States and the State of Colorado.

9. Officer Shawn W. Campell was, at all times here relevant, USAF Commander and
as such was acting in the capacity of an agent, servant and employee of the US Airforce
Academy. On information and belief, at all times relevant hereto, Officer Campell was

plaintiffs "arresting officer" Defendant Campell is sued in his individual capacity.

10. At all times here mentioned defendants were acting under color of state law, to
wit, under color of the statutes, ordinances, regulations, policies, customs and usages of the

US Air force Academy.
FACTUAL ALLEGATIONS

11. On 19 January 2019, Plaintiff was waiting in the waiting area of the US Air force
Academy, where he was detained and interrogated unlawfully. Later, he was charged with the
crime that the Plaintiff fraudulently gained the access of US Air force Academy. Plaintiff was

barred from the Academy for 4 years without any legal justification.
Case 1:20-cv-00887-GPG Document1 Filed 03/31/20 USDC Colorado Page 7 of 14

12. Later the charges were dropped by the US Air Force Academy and the Plaintiff.
However, due to unreasonable seizure, Plaintiff had to quit his job, University juts to defend
himself against the baseless prosecution. Moreover, Plaintiff was under sever surveillance by

the US Air force which in itself constitutes breach of privacy under the Constitution of US.
DAMAGES
13. As a direct and proximate result of the acts of defendants, plaintiff suffered the
following injuries and damages:

a. Violation of his rights pursuant to the Fourth and Fourteenth Amendments to the
United States Constitution to be free from an unreasonable search and seizure of their

person,

b. Violation of his right to Due Process of Law under the Fourteenth Amendments to the

United States Constitution;

c. Violation of their Colorado State Constitutional rights under Article 1, Section 12 to be

free from an unreasonable search and seizure;

d. Violation of their Colorado State Constitutional rights under Article 1, Section 6 to

due process;
e. Physical pain and suffering;

f. Emotional trauma and suffering, including fear, embarrassment, humiliation,

emotional distress, frustration, extreme inconvenience, anxiety;

g. Loss of liberty.
Case 1:20-cv-00887-GPG Document1 Filed 03/31/20 USDC Colorado Page 8 of 14

FIRST CAUSE OF ACTION

(42 USC § 1983)

14. The preceding paragraphs are here incorporated by reference.

15. Defendants have deprived plaintiff of his civil, constitutional and statutory rights
under color of law and have conspired to deprive his of such rights and are liable to plaintiff

under 42 USC § 1983.

16. Defendants’ conduct deprived plaintiffs of their right to be free of unreasonable
searches and seizures, pursuant to the Fourth and Fourteenth Amendments to the United
States Constitution. Defendants' conduct also deprived plaintiffs of his right to due process of
law, pursuant to the Fourteenth Amendment of the United States Constitution.

17. Defelldants falsely arrested plaintiff and failed to intervene in each other's obviously
illegal actions.
18. Plaintiff has been damaged as a result of defendants' wrongful acts.
SECOND CAUSE OF ACTION
SUPERVISORY LIABILITY)

19. The above paragraphs are here incorporated by reference.

20.The US Air force Academy is liable for the damages suffered by plaintiff as a result of
the conduct of their employees, agents, and servants, in that, after leaming of their employees'
violation of plaintiff's constitutional nghts, they failed to remedy the wrong; they have
created a policy or custom under which unconstitutional practices occurred and allowed such

policies or customs to continue, and they have been grossly negligent in managing
Case 1:20-cv-00887-GPG Document1 Filed 03/31/20 USDC Colorado Page 9 of 14

subordinates who caused the unlawful condition or event. The Academy has been alerted to
the regular use of ‘excessive force and false arrests by its officers, but: has nevertheless
exhibited deliberate indifference to such excessive force and false arrests; that deliberate

indifference caused the violation of plaintiffs' constitutional rights in this case.

21.Plaintiffs have been damaged as a result of the deliberate indifference of the Academy

to the constitutional rights of the Academy's inhabitants.

22.The Academy is liable for the damages suffered by plaintiffs as a result of the conduct
of their employees, agents, and servants, in that, after learning of their employees’ violation
of plaintiffs’ constitutional rights, they failed to remedy the wrong; they have created a policy
or custom under which unconstitutional practices occurred and allowed such policies or
customs to continue, and they have been grossly negligent in managing subordinates who
caused the unlawful condition or event. The Academy has been alerted to the regular use of
excessive force and false arrests by its police officers, but has nevertheless exhibited
deliberate indifference to such excessive force and false arrests; that deliberate indifference

caused the violation of plaintiffs’ constitutional rights in this case.

THIRD CAUSE OF ACTION

(CONSTITUTIONAL TORT)

23. The above paragraphs are here incorporated by reference.

24. Defendants, acting under color of law, violated plaintiff's rights pursuant to §§ 5, 6

and 12 of the Colorado State Constitution. |

25. A damages remedy here is necessary to effectuate the purposes of §§ 5, 6 and 12 of
the Colorado State Constitution, and appropriate to ensure full realization of plaintiff's rights

under those sections.
Case 1:20-cv-00887-GPG Document1 Filed 03/31/20 USDC Colorado Page 10 of 14

FOURTH CAUSE OF ACTION

(RESPONDEAT SUPERIOR)

26. The above paragraphs are here incorporated by reference.

27. Defendants’ intentional tortious acts were undertaken within the scope of their
employment by defendant US Air force Academy and in furtherance of the defendant US Air

force's interest.

28. As a result of defendants’ tortious conduct in the course of their employment and

in furtherance of the business of defendant US Airforce Academy, Plaintiff was damaged.

WHEREFORE, plaintiffs demand judgment against the defendants, jointly and severally, as

follows:

1. In favor of plaintiffs in an amount to be determined by a jury for each of plaintiff's

causes of action;
2. Awarding plaintiffs punitive damages in an amount to be determined by a jury;
3. Awarding plaintiffs reasonable attorneys' fees, costs and disbursements of this
action; and

4. Granting such other and further relief as this Court deems just and proper.
Case 1:20-cv-00887-GPG Document 1 Filed 03/31/20 USDC Colorado Page 11 of 14

CLAIM TWO:

 

Supporting facts:
Case 1:20-cv-00887-GPG Document1 Filed 03/31/20 USDC Colorado Page 12 of 14

JURY DEMAND
Plaintiffs demand a trial by jury.

Date:
Case 1:20-cv-00887-GPG Document1 Filed 03/31/20 USDC Colorado Page 13 of 14

E. REQUEST: FOR RELIEF ‘ss wi

State the relief you are requesting or what you want the court to do. If additional space is needed
to identify the relief you are requesting, use extra paper to request relief. Please indicate that
additional paper is attached and label the additional pages regarding relief as “E. REQUEST
FOR RELIEF.”

F. PLAINTIFF’S SIGNATURE

I declare under penalty of perjury that I am the plaintiff in this action, that I have read this
complaint, and that the information in this complaint is true and correct. See 28 U.S.C. § 1746;
18 U.S.C. § 1621.

Under Federal Rule of Civil Procedure 11, by signing below, I also certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an improper
purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation;
(2) is supported by existing law or by a nonfrivolous argument for extending or modifying
existing law; (3) the factual contentions have evidentiary support or, if specifically so identified,
will likely have evidentiary support after a reasonable opportunity for further investigation or
discovery; and (4) the complaint otherwise complies with the requirements of Rule 11.

(Plainuff’s signature)

Z°29,03, 13
(Date)

 

(Revised December 2017)
0

v-00887

Casé 1:20-

6 ¢
e708 09 SAAANAS

Sov VW
W \
ava gr oe
(ante 2a Peery
yr: any ae poigisid “
a a ee takin i
InN

2 : =
)> SA aah 1447 1
| zwWw)i2 W

aw

}

 

!
64-16
|
gs LY seayz¥?>
!

aaneuB is 200° asiweu ~ jauuers Za\lred
pasinbes mameubis - Ue?S asea|d yowele
yzqueZzWen

—
B90, ae kdRWN,

“iin

gadvan

 

YA

} £85 d a a 1
aqeudae

ysadvatga gro '9
° Y¥7S Gor
4 VVA9 YW Fons
Law 1> SF 3 INTL OL YD ©:
WI? SH BREN avata4
) dV
